Citation Nr: 0028653	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-23 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for removal of wisdom 
teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to February 
1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied service connection 
for a mental disorder and for bilateral wrist disabilities.  
This matter also comes before the Board from a January 1997 
rating action in which the RO denied a claim of entitlement 
to service connection for removal of wisdom teeth.  All of 
these issues were appealed.

In his August 1997 substantive appeal, the veteran requested 
a hearing to be held before a member of the Board.  The 
veteran failed to report for a Board hearing scheduled to be 
conducted at the RO in September 2000.  No reason for failure 
to report has been provided nor subsequently has a hearing 
been requested.  Accordingly, the Board will proceed with the 
adjudication of this case.  

In his substantive appeal dated in August 1997, the veteran 
indicated that he should be entitled to VA dental treatment.  
The matter of entitlement to VA dental treatment has not been 
adjudicated and it is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence in the record 
demonstrating that the veteran has any currently diagnosed 
right wrist disability.

2.  The veteran's left wrist disability preexisted service.  
The evidence of record does not support a finding that the 
veteran's currently claimed left wrist disability underwent 
any chronic increase in severity during service.

3.  A diagnosis of a personality disorder, not otherwise 
specified with immature narcissistic and antisocial traits 
was made in service.

4.  No acquired psychiatric disorder was diagnosed in 
service, within one year following the veteran's discharge 
from service, or at any time post-service.

5.  The veteran had oral surgery for the extraction of teeth 
numbers 1, 16, 17 and 32.  There is no evidence of physical 
disability resulting from that oral surgery.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a right wrist 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's left wrist disability was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

3.  A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  The 
veteran has not presented a well-grounded claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (1999).

4.  Removed teeth are not a compensable disability under 
present law and regulations.  The claim for service 
connection for residuals of oral surgery and tooth extraction 
for compensation purposes is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.381 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral wrist disabilities, a psychiatric disorder and for 
removal of wisdom teeth.  In the interest of clarity, after 
an initial discussion of law and regulations pertinent to 
service connection claims, these issues will be discussed 
separately.  Additional law and regulations will be provided 
as appropriate.  

Law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).   For certain chronic disorders, including psychoses, 
service connection may be granted if manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).
See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Well grounded claims

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  See Grottveit, 5 Vet. App. at 93; see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

Factual Background

Private medical records dated prior to service reflect that 
the veteran sustained a left wrist fracture.  The records 
showed that in February 1993, the veteran fell off of his 
bike, injuring his left wrist.  X-ray films revealed a 
fracture involving the ulnar styloid.  A short arm cast was 
issued.

The service medical records show that upon enlistment 
examination conducted in March 1994, it was noted that the 
veteran had sustained a fracture of the left wrist and that 
it was casted for 6 weeks.  Occasional pain with weather 
changes was noted.  On an applicant pre-screening form dated 
in March 1994, it was also noted that the veteran had 
sustained a fracture of the right wrist in 1986 as a result 
of a bicycle accident.  

An orthopedic consultation was conducted in March 1994.  A 
history of the wrist fractures in 1986 and 1993 was noted.  
An examination of the right wrist was normal.  An examination 
of the left wrist revealed slight elevation of the distal 
ulna dorsally.  Diagnostic impressions of derangement of the 
distal ulna, a history of a healed non union of the ulnar 
styloid, and mild, fully flexible tarsal pronation, 
asymptomatic were made.  In October 1994, the veteran was re-
evaluated.  Full range of motion of both wrists was shown.  
X-ray films revealed no obvious fracture, but showed that the 
left ulna styloid was not in perfect profile.  Impressions of 
healed fractures of both wrists, mild prominence of the left 
distal ulna and a normal examination regarding function and 
strength were made.  The examiner opined that the veteran was 
unlikely to have significant wrist problems in the future.  

The service medical records also showed that in December 
1995, the veteran was seen due to complaints of bilateral 
wrist pain.  The records reflect that the police were called 
to a domestic dispute and were attempting to take the veteran 
into custody when he resisted.  Force was used to put him 
into hand cuffs.  An assessment of bilateral wrist pain and 
possible sprains was made.  

The veteran was seen for a VA general medical examination in 
November 1996, at which time he complained of pain in both 
wrists since 1995.  An examination of the wrists revealed no 
swelling or tenderness.  There was a mild deformity of the 
left wrist, but grip strength was found to be within normal 
limits.  Diagnoses of status post right wrist sprain and left 
wrist fracture with intermittent pain were made.   

A July 1996 VA medical record revealed that the veteran 
complained of pain in the shoulders and wrist following an 
assault.  It was noted that there were no visible injuries.  
An assessment of musculoskeletal pain status post assault was 
made.


Analysis

Right Wrist

As discussed above, in order for a claim of service 
connection to be well grounded, there must be presented 
competent evidence of a current disability; a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

With respect to the second Caluza element, an in-service 
injury, there is evidence that both of the appellant's wrists 
were injured when the police tried to handcuff him following 
a domestic dispute.   

As noted above, the first element of a well-grounded claim is 
a presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
Examination of the veteran's right wrist during the VA 
general medical examination in November 1996 was completely 
negative.  A diagnosis of status post right wrist sprain was 
made.  Both the examination findings and diagnosis which was 
made were not indicative of any current physical disability 
of the right wrist.  In 1996, a diagnosis of musculoskeletal 
pain status following an assault was made.

Essentially, the only current symptomatology of the right 
wrist consists of pain.  However, pain and soreness 
unaccompanied by any physical disabilities or limitations are 
not indicative of disability in and of themselves.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Absent 
evidence of a current disability, the claim is not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In advancing this claim, the veteran essentially contends 
that he has a current disability of the right wrist.  
However, lay persons are not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to the third Caluza element, the record also 
lacks competent medical evidence which establishes an 
etiological nexus between the currently claimed right wrist 
disability and service.  The Court has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service . . ., a claim is not well 
grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In short, the evidence presented does not establish that the 
veteran has a current clinically diagnosed disability of the 
right wrist.  As previously mentioned, in Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, the first prong of the 
Caluza test, current disability, has not been met as to this 
issue.  Moreover, the third Caluza element, medical nexus 
evidence, is also lacking.  Consequently, the Board concludes 
that the veteran's claim of entitlement to service connection 
for a disability of the right wrist is not well grounded and 
must be denied.

Because the claim is not well grounded, the VA is under no 
duty to further assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the veteran's service 
connection claim plausible, and thereby, well-grounded.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well 
grounded.

Left Wrist

i.  Initial matters - well groundedness of the claim/duty to 
assist/standard of review

Initially, the Board has concluded that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is evidence of a current deformity of the left wrist; 
clinical symptomatology of the left wrist was documented 
during service.  Symptoms were shown during service in 1995 
and post-service in 1996 and there is accordingly continuity 
of symptomatology sufficient to represent a possible nexus.  
See Hampton v. Gober, 10 Vet. App. 481, 482 (1997) [plausible 
nexus to service is shown when a disability is shown on 
service discharge examination and claim is filed within a 
year of such service discharge].

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches.  See 38 U.S.C.A. § 5107.  In this case, 
the Board believes that the evidentiary record has been 
properly developed as to these issues.  

Once the evidence is assembled, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.   See Hensley v. 
West, 212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The 
standard of review for adjudicating a claim on its merits, 
set out in the paragraph immediately above, is necessarily 
higher.  All evidence, not just that which is favorable to 
the veteran's claim, must be evaluated by the Board in a 
merits determination.  

ii. Discussion

In this case, the record contains medical evidence dated 
prior to service which clearly documents that in February 
1993, prior to the veteran's induction into service in March 
1995, he sustained a fracture of his left wrist in a fall 
from his bicycle.  A March 1994 examination of the left 
wrist, a year before service, revealed residuals of the left 
wrist fracture which included slight elevation of the distal 
ulna dorsally.  Diagnostic impressions of derangement of the 
distal ulna, a history of a healed non union of the ulnar 
styloid, and mild, fully flexible tarsal pronation, 
asymptomatic were made.  In October 1994, the veteran was re-
evaluated.  X-ray films continued to show that the ulna 
styloid was not in perfect profile.  All of this occurred 
prior to his induction into service in March 1995.  
Therefore, the Board finds that the statutory presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Board must next determine whether the veteran's pre-
existing left wrist disability was aggravated by service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation is 
characterized by an increase in the severity of the 
disability during service, and a finding of aggravation is 
not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 293 (1991).

The service medical records contain only one entry 
documenting complaints pertaining to the wrists.  That entry, 
dated in December 1995, showed that an impression of 
bilateral wrist pain and possible sprains was made following 
the an incident in which the veteran was being constrained in 
handcuffs.  Thereafter, the service medical records are 
entirely negative for any complaints, findings or diagnosis 
pertaining to the left wrist.  

Post service, the veteran underwent a VA general medical 
examination in November 1996 at which examination of the 
wrists revealed no swelling or tenderness.  A diagnosis of 
status post left wrist fracture with intermittent pain was 
made.  The only clinical finding was of a mild deformity of 
the left wrist.  Such deformity of the left wrist was present 
before service, having been identified in X-ray films taken 
in March and October 1994, and prior to his induction into 
service in 1995.  

Addressing whether the veteran's pre-existing disability was 
aggravated by service,  the Board has compared the medical 
records before, during and after service in light of the 
relevant law and regulations, which have been discussed 
above.  See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) 
[citing Hensley v. Brown, 5 Vet. App. 155 (1993)].  This 
medical evidence of record does not indicate that a permanent 
increase of the underlying pathology or disability occurred 
during service.  In essence, there was a deformity of the 
left wrist on service entrance and there is currently the 
same deformity of the left wrist.  There is no medical 
evidence which clinically documents any permanent increase in 
left wrist pathology during or because of the veteran's 
service or any incident thereof.  The veteran complained of 
wrist problems when he was handcuffed in December 1995 during 
service.  However, medical records pertaining to that 
incident, as well as subsequent medical records, do not 
indicate that this incident resulted in an increase in left 
wrist disability.  In short, there is no evidence which 
supports the proposition that the veteran's left wrist 
disability was aggravated beyond the natural progress of the 
disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Having weighed the evidence of record, and for the reasons 
and bases expressed above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for a psychiatric 
disorder.

Factual Background

The service medical records show that upon enlistment 
examination conducted in March 1994, a psychiatric evaluation 
was normal.  In November 1995, the veteran was seen by the 
family advocacy program due to concerns of spousal abuse and 
job absenteeism.  Diagnoses which included a mood disorder, 
an impulse control disorder and a personality disorder were 
made at that time.  A mental health evaluation was also 
conducted in November 1995, at which time diagnoses of a 
partner relational problem and a personality disorder with 
narcissistic antisocial and immature personality features 
were made.  

In January 1996, it was recommended that the veteran be 
discharged from the United States Air Force due to a mental 
disorder.  It was explained that the diagnosed personality 
disorder with narcissistic antisocial and immature 
personality features was so severe that it significantly 
impaired his ability to function effectively in a military 
environment.  The recommendation to discharge the veteran was 
approved in January 1996.  

The veteran was seen for a VA general medical examination in 
November 1996, at which time he gave no history of a 
psychiatric or personality disorder and no findings or 
diagnosis of such a disorder was made.  

Analysis

The facts in this case reflect that during service a 
diagnosis of a personality disorder with narcissistic 
antisocial and immature personality features was made, and it 
was due to this condition that the veteran was discharged 
from service.  There was no acquired psychiatric disorder 
diagnosed during service and there has been no psychiatric 
disorder of any kind diagnosed at any time following service. 

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1999); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
To the extent that the veteran is seeking service connection 
for his diagnosed personality disorder, his claim is denied.  
See 38 C.F.R. §§ 3.1, 3.301, 3.303, 4.9, 4.127 (1999).

With respect to a claim of entitlement to service connection 
for an acquired psychiatric disability, as discussed above, 
evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  There is no medical evidence of record that shows that 
the veteran ever had or currently has an acquired psychiatric  
disorder.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, supra; see also 
Rabideau, supra.  The third Caluza element, medical nexus 
evidence, has also obviously not been met.  Accordingly, the 
claim may also be denied upon this basis.

While the veteran has asserted that there is an etiological 
link between he has a psychiatric disability which he 
believes was incurred during service, as a layman without 
medical training he is not competent to give a medical 
opinion as to the etiology of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  It is 
important to note that where the determinative issue involves 
a medical diagnosis or medical causation, it has repeatedly 
been held by the Court that competent medical evidence is 
required in order for a claim to be well grounded.  See, 
e.g., Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, the claim is denied upon the basis that the 
veteran's diagnosed personality disorder is not a disease or 
injury for which service connection may be established within 
the meaning of the applicable legislation and because there 
is no  evidence of a currently diagnosed acquired psychiatric 
disorder for which service connection may be established. 


4.  Entitlement to service connection for removal of wisdom 
teeth.

Factual Background

The service medical records show that upon enlistment 
examination conducted in March 1994, a dental evaluation was 
acceptable.  Dental records show that in October 1995, 
diagnoses of impacted teeth at #1, #16 and #17, and a 
malposed tooth at #32 were made.  Later in October 1995, it 
was noted that the risks, benefits, alternatives and possible 
complications of extraction of wisdom teeth #1, 16, 17 and 32 
were discussed.  The veteran indicated that he understood the 
risks and wanted to proceed with surgery.  Surgery to extract 
teeth #1, 16, 17 and 32 was conducted on October 24, 1995.

The service medical records show that the day after the 
surgery, the veteran was seen at sick call complaining of a 
stitch coming out and a bloody nose.  The wounds were within 
normal limits and no loose sutures were present.  A November 
1995 entry indicated that oroantral fistula of tooth #1 had 
developed.  Surgical closure was recommended, but not 
performed in November as the veteran could not be reached.  
In December 1995, a fibrinous clot had developed, which was 
treated.  In January 1996, the veteran complained of bones 
sticking out where his wisdom teeth had been.  An examination 
revealed bilateral bony spicules at #17 and #32.  In February 
1996, the bony spicules were removed.  

The veteran was seen for a VA general medical examination in 
November 1996, at which time he gave a history of having his 
wisdom teeth extracted on both sides in October 1995 
following which he reported developing intermittent pain with 
stiffness on both sides of the jaw.  Objective examination 
revealed tenderness on both sides of the mandibular area.  
The temporomandibular joints were not found to be tender.  
The veteran reported that he experienced mild pain upon 
chewing.  A diagnosis of status post wisdom teeth extraction 
with intermittent pain and stiffness on both side jaws was 
made.  

Pertinent Law and Regulations

The law and regulations generally pertaining to service 
connection and well grounded claims have been set out above 
and will not be repeated.

Service connection for dental disorders

VA laws applicable to service connection for dental disorders 
have been recently revised.  These changes became effective 
June 8, 1999. 64 Fed.Reg. 30392 (June 8, 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b) 
(1999); compare 38 C.F.R. § 3.381(a) (1998).

Governing regulations provide that service connection should 
not be granted for the 3d molars (wisdom teeth) at any time 
unless there is a definite record showing such teeth to have 
been diseased after 180 days or more of service.  The 3d 
molars shown as present at induction and missing at discharge 
will not be service connected unless there is an actual 
record of extraction for reasons other than malposition or 
impaction.  See also 3.381(e)(3),(4) (effective June 8, 
1999); 38 C.F.R. §§ 3.382(c) (1998), 

The determination of dental disorder due to in-service trauma 
is significant in that VA dental care may be authorized for 
any indicated treatment reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (1998).  For the 
purposes of determining eligibility for dental care under 38 
C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c); see also 38 C.F.R. § 3.306(b)(1) [the 
usual effects of surgery performed to ameliorate a condition 
incurred before service, including poorly functioning parts, 
will not be considered service connected unless the disease 
or injury is otherwise aggravated by service].  

Analysis

The veteran's service dental records confirm that on October 
24, 1995 he underwent extraction of wisdom teeth #1, 16, 17 
due to impaction and 32 due to malposition.  Following the 
extraction, some residuals were treated.  Post service, the 
veteran has complained of intermittent pain with stiffness on 
both sides of the jaw during a VA examination conducted in 
November 1996.  A diagnosis of status post wisdom teeth 
extraction with intermittent pain and stiffness on both side 
jaws was made.

When he filed his claim in November 1996, the veteran 
indicated that he was requesting service connection for a jaw 
disability, the extraction of his wisdom teeth, and he 
indicated that he was still having bone fragments removed. 

With respect to the claim of entitlement to service 
connection for removal of wisdom teeth, in a precedent 
opinion, VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 
1997), the VA General Counsel held that the term "service 
trauma," as used for the purpose of determining eligibility 
for VA outpatient dental treatment on a Class II(a) basis, 
does not encompass teeth extracted during service.  In this 
case, there is no basis for compensation for the extraction 
of the veteran's teeth since both the old and new regulations 
clearly provide that replaceable missing teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 62 Fed. Reg. 8201 (to be codified at 38 
C.F.R. § 3.381 (2000)).  Accordingly, service connection for 
compensation purposes may not be granted for the disability 
claimed solely as removal of wisdom teeth.

Moreover, with respect to the residuals of removal of the 
veteran's wisdom teeth, claimed as a jaw disability and bone 
fragments, there is no medical evidence indicating he 
currently has any such current clinical problems with his 
teeth (i.e., medical evidence of a current disability) or of 
any relationship between any claimed current disability and 
the asserted inservice dental surgery (i.e., medical evidence 
of nexus), which are fundamental requirements for service 
connection.  In this regard, the only symptomatology which 
was noted during the November 1996 VA examination consisted 
of pain, stiffness of the jaw and tenderness as reported by 
the veteran.  However, pain and soreness unaccompanied by any 
physical disabilities or limitations are not indicative of 
disability in and of themselves.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Inasmuch as there is no evidence of the currently claimed 
disability, the record also lacks competent medical evidence 
which establishes an etiological nexus between the currently 
claimed residuals of wisdom tooth extractions and service.  
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service . . . a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Since the veteran has not submitted any evidence suggesting 
that his claim is at least plausible or capable of 
substantiation, it must be denied as not well grounded. 38 
U.S.C.A. § 5107(a); Woodson v. Brown, 8 Vet. App. 352 (1995).  
In the absence of a well-grounded claim, there is no "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Morton v. West, 12 Vet. App. 477 (1999); Epps, 
126 F.3d at 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make the claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for a 
right wrist disability is denied.

Entitlement to service connection for a disability of the 
left wrist is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for removal of wisdom teeth 
and claimed residuals thereof is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

